DETAILED ACTION
	This Office action details a non-final action on the merits for the above referenced application No.  Claims 1, 21, and 23-34 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 Sep. 2022 has been entered.

Status of Claims
	Claims 1 and 23 are amended.  Claims 2-20, and 22 are cancelled.  

Response to Amendment
	The amendments filed on 1 Sep. 2022 are entered.

Response to Arguments
	In view of Applicants amendments, the rejection of claims 1, 20-21, 23-24, and 28-32 under 35 USC 103 as being unpatentable over Kratochwil et al. (J. Nucl. Med.; published 7 Jul. 2016), in view of Chappell et al. (Nucl. Med. Biol.; published 2000), in further view of Westrom et al. (Nucl. Med. Biol.; published Aug. 2017) is withdrawn.
	In view of Applicants amendments, the rejection of claims 1, 19, and 21-34 under 35 USC 103 as being unpatentable over Kratochwil et al. (J. Nucl. Med.; published 7 Jul. 2016), in view of Chappell et al. (Nucl. Med. Biol.; published 2000), in further view of Larsen et al. (WO 2016/135200 A1; published 1 Sep. 2016) is withdrawn.
	In view of Applicants amendments, the rejection of claims 1, 19, and 21-34 on the ground of non-statuatory double patenting as being unpatentable over claims 1-13 of US patent No. 10,377,778 B2, in view of McDevitt et al. (Appl. Radiat. Isot.; published 2002) and Larsene t al. (WO 2016/135200 A1; published 1 Sep. 2016) is withdrawn.

Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 21, 23-24, and 28-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kratochwil et al. (J. Nucl. Med.; published 7 Jul. 2016), in view of McDevitt et al. (Appl. Radiat. Isot.; published 2002) for the reasons cited in the Office action filed on 4 Mar. 2022.

Applicants Arguments
	Applicants assert that Kratochwil in combination with McDevitt fail to teach or suggest a compound as recited in amended claim 1.  The compound disclosed in Kratochwil differs significantly from that recited in the claims and Kratochwil does not teach a compound as recited in the claims.  Kratochwil describes a construct that is based on a DOTA chelator whereby one of the chelator arms is tied up as a linker.  Kratochwill does not reasonable teach or suggest such a compound having a chelator with four free arms but instead teaches against such a compound by disclosing one of the arms is tied up as a linker.  McDevitt teaches conjugation to macromolecules such as monoclonal antibodies wherein the chelator has low impact on molecular properties compared with the small molecular compound.  To arrive at the presently claimed invention would require substantive redesign of both references that it would be rendered unsatisfactory for its intended purpose.  It is not predictable based on the teachings of these references that the recited compounds would work satisfactorily with radionuclides.  The compound recited in amended claim 1 provides unexpectedly superior results.  The recited compound provides low kidney uptake and high tumor uptake, as compared with known radionuclide therapies.  The kidney uptake of the recited compound compared to a known compound was a ratio of 1.35 and the kidney uptake of the recited compound compared to a known compound was a ratio of 0.20.  A high tumor retention and a low kidney uptake is desired for shorter lived radionuclides and the claimed invention unexpectedly proves such therapeutics.

Applicant's arguments filed 1 Sep. 2022 have been fully considered but they are not persuasive. Kratochwil teaches 225Ac-PSMA-617 and Kratochwil teaches that PSMA-617 is a ligand with optimized tumor cell internalization and lowered kidney uptake containing the more universal DOTA chelator.  The ligand PSMA-617 induces fast cellular internalization with 54% and 75% of the total cell-associated activity internalized after 1 and 3 h.  Radioligand therapy with 225Ac-PSMA-617 ideally matches the theoretic considerations for targeted α-therapy of mCRPC.  The PSMA-617 in Kratochwil differs from the compound in claim 1 as amended merely by chelator substitution.  The PSMA-617 in Kratochwil used DOTA as the chelator.  In contrast, the compound in claim 1 as amended requires a SCN-Bz-DOTA chelator.  McDevitt teaches SCN-Bz-DOTA as a chelator for chelating 225Ac.  The DOTA chelant was able to bind 100% of the 225Ac.  At pg. 846, McDevitt teaches that this technology may be applied to other targeting agents such other small molecules to yield a variety of potent radioimmunotherapeutic agents.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Kratochwil’s 225Ac-PSMA-617 by substituting the DOTA with SCN-Bz-DOTA as taught by McDevitt because it would have been expected to enable an equivalent 225Ac-PSMA-617 capable of PSMA targeted α-therapy and advantageously enable 225Ac-labeling in high yield and high stability.  There would have been a reasonable expectation of success because McDeviit teaches the SCN-Bz-DOTA can be used with other small molecules thereby suggesting that SCN-Bz-DOTA can be used with other small molecule without altering their targeting properties.  The DOTA in Kratochwil’s 225Ac-PSMA-617 is attached at the end of a linker distancing the targeting moiety from the chelating moiety.  Consequently, a person of ordinary skill would have expected that the substitution of DOTA in Kratochwil’s 225Ac-PSMA-617 with SCN-Bz-DOTA would not alter the targeting properties of the targeting ligand since the chelator is distanced from the targeting moiety.
	Unexpected results require a comparison with the closest prior art.  The specification at [0253] provides a comparison of tumor binding and kidney uptake of p-SCN-Bn-TCMC-PSMA ligand 1 and PSMA-617 labeled with 212Pb.  However, the recited compound comprises p-SCN-Bn-DOTA (not p-SCN-Bn-TCMC) and consequently, [0253] does not describe the tumor and kidney uptakes of the recited compound.  In addition, the compound in Kratochwil is PSMA-617 labeled with 225Ac.  Consequently [0253] does not contain a comparison with the compound in Kratochwil.


New Ground of Rejection
Claim Rejections - 35 USC § 103
Claim(s) 1, 21, and 23-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kratochwil et al. (J. Nucl. Med.; published 7 Jul. 2016), in view of McDevitt et al. (Appl. Radiat. Isot.; published 2002), in further view of Larsen et al. (WO 2016/135200 A1; published 1 Sep. 2016).

	Kratochwil et al. teach 225Ac-PSMA-617 for PSMA-targeted α-radiation therapy of metastatic castration-resistant prostate cancer (soft tissue)(see title).  Kratochwil et al. teach PSMA-617, a ligand with optimized tumor cell internalization and lowered kidney uptake containing the more universal DOTA chelator, was developed for PSMA-targeted radioligand therapy (see pg. 1941).  Note that PSMA-617 has the structure 
    PNG
    media_image1.png
    414
    216
    media_image1.png
    Greyscale
.  Kratochwil et al. teach that patient A was treated with 100 kBq kg-1 body weight (see pg. 1942).  Kratochwil et al. teach that two patients in a clinically critical situation experienced remarkable benefit from targeted α-therapy with 225Ac-PSMA-617.  The ligand PSMA-617 induces fast cellular internalization, with 54% and 75% of the total cell associated activity internalized after 1 h and 3 h.  Thus, radioligand therapy with 225Ac-PSMA ideally matches the theoretic considerations for targeted α-therapy of mCRPC.  Kratochwil et al. teach that early results indicate that 225Ac-targeted α-therapy has high potential for epidemiologically important tumor entity prostate cancer, which presumably will further accelerate the routine availability of 225Ac for systematic clinical trials (see pg. 1944).  Kratochwil et al. teach that an aliquot of ascorbic acid was added to the reaction mixture together with an aliquot of DTPA.  The final pH of the formulation was 7.4 (radiopharmaceutical composition comprising a diluent)(see pg. 1942).  
	Kratochwil et al. do not further teach a composition further comprising 224Ra optionally wherein the amount of 224Ra and 212Pb is in radioactive equilibrium and optionally wherein the activity ratio between 212Pb and 224Ra is between 0.5 and 2.  Kratochwil et al. do not further teach a kit comprising a first vial comprising a radiopharmaceutical solution optionally comprising 224Ra, 212Pb, and/or 227Th and second vial comprising a neutralizing solution to adjust pH and/or isotonicity of the radiopharmaceutical solution.
McDevitt et al. teach design and synthesis of 225Ac radioimmunopharmaceuticals (see title).  McDevitt et al. teach 2B-DOTA-NCS 
    PNG
    media_image2.png
    303
    430
    media_image2.png
    Greyscale
 (see Fig. 1).  McDevitt et al. teach monoclonal antibodies mJ591 (anti-PSMA) and huJ591 (anti-PSMA) (see pg. 842).  McDevitt et al. teach that the DOTA chelant was able to bind 100% of the 225Ac and the DOTMP chelant was able to bind 78% of the 225Ac under similar conditions.  A qualitative examination of the rate of reaction of DOTA with 225Ac showed little or no complexation at time 0 and almost complete complexation after 30 min.  It was clear that DOTA was a more stable chelating agent  (see pg. 844).  McDevitt et al. teach that this methodology may be applied to other targeting agents such as antibody fragments, peptides, and other small molecules (see pg. 846).
	Larsen et al. teach radiopharmaceutical solutions with advantageous properties (see title).  Larsen et al. teach a kit comprising a first vial comprising a radiopharmaceutical solution of the present invention, and a second vial comprising a neutralizing solution to adjust pH and/or isotonicity of the radiopharmaceutical solution prior to administration to a patient (see pg. 19).  Larsen et al. teach p-SCN-Bn-DOTA and DOTA (see pg. 9). The first vial may comprise a 224Ra solution and a second vial may comprise TCMC (see pg. 20).  The amount of 224Ra and 212Pb is in radioactive equilibrium in the first vial.  The activity ratio (MBq) between the 212Pb to 224Ra in the first vial is between 0.5 and 2.  The first vial has a radioactivity in the range 100 kBq (see pg. 20).  Larsen et al. teach a method comprising (a) providing a fist composition wherein the amount of 224Ra and 212Pb is in radioactive equilibrium; (b) providing a second composition comprising a complexing agent such as TCMC wherein the complexing agent is capable of complexing a daughter of 224Ra, such as 212Pb, and wherein the complexing agent does not complex 224Ra; and mixing the first composition and second composition (see pgs. 24-25).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the composition of Kratochwil et al. by further forming a kit comprising a first vial comprising a radiopharmaceutical composition or a solution comprising 224Ra, 212Pb and/or 227Th and a second vial comprising a neutralizing solution or a comprising a compound according to claim 1 as taught by Chappell et al. and Larsen et al. because it would have been expected to advantageously enable easy assembly or facilitate distribution.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the composition of Kratochwil et al. so the composition further comprises 224Ra wherein the amount of 224Ra and 212Pb is in radioactive equilibrium and wherein the activity ratio (MBq) between 212Pb to 224Ra is between 0.5 and 2 as taught by Larsen et al. because it would have been expected to advantageously enable selective 212Pb complexation thereby resulting in a simple 212Pb-labeling method.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 21, and 23-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,377,778 B2, in view of McDevitt et al. (Appl. Radiat. Isot.; published 2002) and Larsen et al. (WO 2016/135200 A1; published 1 Sep. 2016). 

Claims 1-13 of U.S. Patent No. 10,377,778 B2 claim a compound of formula 
    PNG
    media_image3.png
    260
    851
    media_image3.png
    Greyscale
 optionally complexed with 212Pb, 212Bi, 213Bi, 225Ac and 227Th optionally wherein the amount of 224Ra and 212Pb is in equilibrium and optionally wherein the activity ratio between 212Pb to 224Ra is 0.5 and 2 and optionally a kit thereof.  Claims 1-13 of U.S. Patent No. 10,377,778 B2 claim a method of inhibiting cancer optionally prostate cancer.
	Claims 1-13 of U.S. Patent No. 10,377,778 B2 do not claim a compound of formula 
    PNG
    media_image4.png
    194
    637
    media_image4.png
    Greyscale
.  Claims 1-13 of U.S. Patent No. 10,377,778 B2 do not claim a kit comprising a first via optionally containing the radiopharmaceutical or 224Ra, 212Pb and a second vial optionally containing a compound of instant claim 1 and a neutralizing solution.
	McDevitt et al. teach as discussed above.
	Larsen et al. teach as discussed above.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of claims 1-13 of U.S. Patent No. 10,377,778 B2 by substituting the TCMC-SCN with DOTA-SCN as taught by McDevitt et al. because it would have been expected to advantageously enable 225Ac-labeling high yield resulting in a 225Ac-SCN-Bn-DOTA-PSMA with high stability.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of claims 1-13 of U.S. Patent No. 10,377,778 B2 by further forming a kit comprising a first vial  comprising a radiopharmaceutical composition or a solution comprising 224Ra, 212Pb, and/or 227Th and a second vial comprising a neutralizing solution or comprising a compound of claim 1 as taught by Larsen et al. because it would advantageously enable facile distribution and/or facile assembly.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618